            Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 1 of 11



 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 323-306-4234
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiff
 9
10                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF CALIFORNIA
11
12   THERESA CARLSON, individually            )   Case No.
13   and on behalf of all others similarly    )
     situated,                                )   CLASS ACTION
14                                            )
15   Plaintiff,                               )   COMPLAINT FOR VIOLATIONS
                                              )   OF:
16
            vs.                               )
17                                            )   1. NEGLIGENT VIOLATIONS OF
                                                     THE TELEPHONE CONSUMER
18                                            )      PROTECTION ACT [47 U.S.C.
     SIDEPOINT, INC. d/b/a CREDIT             )      §227 ET SEQ.]
19   ASSIST and DOES 1 through 10,            )   2. WILLFUL VIOLATIONS OF THE
                                                     TELEPHONE CONSUMER
20   inclusive, and each of them,             )      PROTECTION ACT [47 U.S.C.
                                              )      §227 ET SEQ.]
21
     Defendants.                              )
22                                            )   DEMAND FOR JURY TRIAL
23          Plaintiff, THERESA CARLSON (“Plaintiff”), on behalf of herself and all
24   others similarly situated, alleges the following upon information and belief based
25   upon personal knowledge:
26                               NATURE OF THE CASE
27          1.     Plaintiff brings this action for herself and others similarly situated
28   seeking damages and any other available legal or equitable remedies resulting from


                                  CLASS ACTION COMPLAINT
                                             -1-
             Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 2 of 11



 1   the illegal actions of SIDEPOINT, INC. d/b/a CREDIT ASSIST (“Defendant”), in
 2   negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular
 3   telephone in violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227
 4   et seq. (“TCPA”), thereby invading Plaintiff’s privacy.
 5                              JURISDICTION & VENUE
 6           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 7   a resident of California, seeks relief on behalf of a Class, which will result in at
 8   least one class member belonging to a different state than that of Defendant, a
 9   California company. Plaintiff also seeks up to $1,500.00 in damages for each call
10   in violation of the TCPA, which, when aggregated among a proposed class in the
11   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
12   Therefore, both diversity jurisdiction and the damages threshold under the Class
13   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
14           3.   Venue is proper in the United States District Court for the Eastern
15   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
16   business within the state of California and Plaintiff resides within this District.
17                                        PARTIES
18           4.   Plaintiff, THERESA CARLSON (“Plaintiff”), is a natural person
19   residing in Olivehurst, California and is a “person” as defined by 47 U.S.C. § 153
20   (39).
21           5.   Defendant,      SIDEPOINT,        INC.    d/b/a    CREDIT        ASSIST
22   (“Defendant”), is a credit repair service company, and is a “person” as defined by

23   47 U.S.C. § 153 (39).

24           6.   The above named Defendant, and its subsidiaries and agents, are

25
     collectively referred to as “Defendants.” The true names and capacities of the

26
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are

27
     currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

28
     names. Each of the Defendants designated herein as a DOE is legally responsible



                                   CLASS ACTION COMPLAINT
                                              -2-
             Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 3 of 11



 1   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 2   Complaint to reflect the true names and capacities of the DOE Defendants when
 3   such identities become known.
 4           7.     Plaintiff is informed and believes that at all relevant times, each and
 5   every Defendant was acting as an agent and/or employee of each of the other
 6   Defendants and was acting within the course and scope of said agency and/or
 7   employment with the full knowledge and consent of each of the other Defendants.
 8   Plaintiff is informed and believes that each of the acts and/or omissions complained
 9   of herein was made known to, and ratified by, each of the other Defendants.
10                               FACTUAL ALLEGATIONS
11           8.     Beginning in or around November of 2017, Defendant contacted
12   Plaintiff on her cellular telephone, number ending in -8575, in an effort to sell or
13   solicit its services.
14           9.     Defendant called Plaintiff repeatedly beginning in or about November
15   of 2017 until February of 2018.
16           10.    Defendant called Plaintiff on her cellular telephone from phone
17   numbers confirmed to belong to Defendant, including without limitation (530) 287-
18   2701.
19           11.    Plaintiff asked Defendant on at least two separate occasions to cease
20   calling her.
21           12.    However, Plaintiff’s repeated efforts to get Defendant to cease its
22   automated barrage of solicitations were to no avail, and Defendant continued to

23   harass and annoy her with calls.

24           13.    Defendant used an “automatic telephone dialing system”, as defined

25
     by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its

26
     business services.

27
             14.    When Plaintiff would answer Defendant’s calls she would experience

28
     a long pause before a live person would come on the line, which is indicative of an



                                    CLASS ACTION COMPLAINT
                                               -3-
           Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 4 of 11



 1   automated telephone dialing system.
 2         15.   Defendant’s calls constituted calls that were not for emergency
 3   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
 4         16.   Defendant’s calls were placed to telephone number assigned to a
 5   cellular telephone service for which Plaintiff incurs a charge for incoming calls
 6   pursuant to 47 U.S.C. § 227(b)(1).
 7         17.   Plaintiff is not a customer of Defendant’s services and has never
 8   provided any personal information, including her cellular telephone number, to
 9   Defendant for any purpose whatsoever.
10         18.   In addition, on at least one occasion, Plaintiff answered the telephone
11   and told Defendant to stop calling her. Accordingly, Defendant never received
12   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
13   dialing system or an artificial or prerecorded voice on her cellular telephone
14   pursuant to 47 U.S.C. § 227(b)(1)(A).
15         19.   Plaintiff alleges upon information and belief, including without
16   limitation her experiences as recounted herein, especially her experience of being
17   called after expressly requesting that Defendant cease all calls to her, that
18   Defendant lacks reasonable policies and procedures to avoid the violations of the
19   Telephone Consumer Protection act herein described.
20                              CLASS ALLEGATIONS
21         20.   Plaintiff brings this action individually and on behalf of all others
22   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
23   Classes”). The class concerning the ATDS claim for no prior express consent
24   (hereafter “The ATDS Class”) is defined as follows:
25               All persons within the United States who received any
26               solicitation/telemarketing   telephone   calls   from
                 Defendant to said person’s cellular telephone made
27
                 through the use of any automatic telephone dialing
28               system or an artificial or prerecorded voice and such


                                 CLASS ACTION COMPLAINT
                                            -4-
           Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 5 of 11



 1                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
 2                 Complaint
 3
 4         21.     The class concerning the ATDS claim for revocation of consent, to the
 5   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
 6   as follows:
 7
                   All persons within the United States who received any
 8                 solicitation/telemarketing     telephone      calls    from
 9
                   Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
10                 system or an artificial or prerecorded voice and such
11                 person had revoked any prior express consent to receive
                   such calls prior to the calls within the four years prior to
12                 the filing of this Complaint.
13
14         22.     Plaintiff represents, and is a member of, The ATDS Class, consisting
15   of all persons within the United States who received any solicitation telephone calls
16   from Defendant to said person’s cellular telephone made through the use of any
17   automatic telephone dialing system or an artificial or prerecorded voice and such
18   person had not previously not provided their cellular telephone number to
19   Defendant within the four years prior to the filing of this Complaint.
20         23.     Plaintiff represents, and is a member of, The ATDS Revocation Class,
21   consisting of all persons within the United States who received any
22   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
23   telephone made through the use of any automatic telephone dialing system or an
24   artificial or prerecorded voice and such person had revoked any prior express
25   consent to receive such calls prior to the calls within the four years prior to the
26   filing of this Complaint.
27         24.     Defendant, its employees and agents are excluded from The Classes.

28   Plaintiff does not know the number of members in The Classes, but believes the



                                   CLASS ACTION COMPLAINT
                                              -5-
            Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 6 of 11



 1   Classes members number in the thousands, if not more. Thus, this matter should
 2   be certified as a Class Action to assist in the expeditious litigation of the matter.
 3         25.    The Classes are so numerous that the individual joinder of all of its
 4   members is impractical. While the exact number and identities of The Classes
 5   members are unknown to Plaintiff at this time and can only be ascertained through
 6   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 7   The Classes includes thousands of members. Plaintiff alleges that The Classes
 8   members may be ascertained by the records maintained by Defendant.
 9         26.    Plaintiff and members of The ATDS Class and The ATDS Revocation
10   Class were harmed by the acts of Defendant in at least the following ways:
11   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
12   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
13   members to incur certain charges or reduced telephone time for which Plaintiff and
14   ATDS Class and ATDS Revocation Class members had previously paid by having
15   to retrieve or administer messages left by Defendant during those illegal calls, and
16   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
17   members.
18         27.    Common questions of fact and law exist as to all members of The
19   ATDS Class which predominate over any questions affecting only individual
20   members of The ATDS Class. These common legal and factual questions, which
21   do not vary between ATDS Class members, and which may be determined without
22   reference to the individual circumstances of any ATDS Class members, include,

23   but are not limited to, the following:

24                a.     Whether, within the four years prior to the filing of this

25
                         Complaint, Defendant made any telemarketing/solicitation call

26
                         (other than a call made for emergency purposes or made with

27
                         the prior express consent of the called party) to a ATDS Class

28
                         member using any automatic telephone dialing system or any



                                   CLASS ACTION COMPLAINT
                                              -6-
           Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 7 of 11



 1                      artificial or prerecorded voice to any telephone number
 2                      assigned to a cellular telephone service;
 3                b.    Whether Plaintiff and the ATDS Class members were damaged
 4                      thereby, and the extent of damages for such violation; and
 5                c.    Whether Defendant should be enjoined from engaging in such
 6                      conduct in the future.
 7         28.    As a person that received numerous telemarketing/solicitation calls
 8   from Defendant using an automatic telephone dialing system or an artificial or
 9   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
10   claims that are typical of The ATDS Class.
11         29.    Common questions of fact and law exist as to all members of The
12   ATDS Revocation Class which predominate over any questions affecting only
13   individual members of The ATDS Revocation Class. These common legal and
14   factual questions, which do not vary between ATDS Revocation Class members,
15   and which may be determined without reference to the individual circumstances of
16   any ATDS Revocation Class members, include, but are not limited to, the
17   following:
18                a.    Whether, within the four years prior to the filing of this
19                      Complaint, Defendant made any telemarketing/solicitation call
20                      (other than a call made for emergency purposes or made with
21                      the prior express consent of the called party) to an ATDS
22                      Revocation Class member, who had revoked any prior express

23                      consent to be called using an ATDS, using any automatic

24                      telephone dialing system or any artificial or prerecorded voice

25
                        to any telephone number assigned to a cellular telephone

26
                        service;

27
                  b.    Whether Plaintiff and the ATDS Revocation Class members

28
                        were damaged thereby, and the extent of damages for such



                                   CLASS ACTION COMPLAINT
                                              -7-
            Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 8 of 11



 1                      violation; and
 2                c.    Whether Defendant should be enjoined from engaging in such
 3                      conduct in the future.
 4         30.    As a person that received numerous telemarketing/solicitation calls
 5   from Defendant using an automatic telephone dialing system or an artificial or
 6   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
 7   is asserting claims that are typical of The ATDS Revocation Class.
 8         31.    Plaintiff will fairly and adequately protect the interests of the members
 9   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
10   class actions.
11         32.    A class action is superior to other available methods of fair and
12   efficient adjudication of this controversy, since individual litigation of the claims
13   of all Classes members is impracticable. Even if every Classes member could
14   afford individual litigation, the court system could not. It would be unduly
15   burdensome to the courts in which individual litigation of numerous issues would
16   proceed. Individualized litigation would also present the potential for varying,
17   inconsistent, or contradictory judgments and would magnify the delay and expense
18   to all parties and to the court system resulting from multiple trials of the same
19   complex factual issues. By contrast, the conduct of this action as a class action
20   presents fewer management difficulties, conserves the resources of the parties and
21   of the court system, and protects the rights of each Classes member.
22         33.    The prosecution of separate actions by individual Classes members

23   would create a risk of adjudications with respect to them that would, as a practical

24   matter, be dispositive of the interests of the other Classes members not parties to

25
     such adjudications or that would substantially impair or impede the ability of such

26
     non-party Class members to protect their interests.

27
           34.    Defendant has acted or refused to act in respects generally applicable

28
     to The Classes, thereby making appropriate final and injunctive relief with regard



                                  CLASS ACTION COMPLAINT
                                             -8-
            Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 9 of 11



 1   to the members of the Classes as a whole.
 2                             FIRST CAUSE OF ACTION
 3          Negligent Violations of the Telephone Consumer Protection Act
 4                                 47 U.S.C. §227 et seq.
 5          35.   Plaintiff repeats and incorporates by reference into this cause of
 6   action the allegations set forth above at Paragraphs 1-32.
 7          36.   The foregoing acts and omissions of Defendant constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
10          37.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
11   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
12   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
13          38.   Plaintiff and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                           SECOND CAUSE OF ACTION
16   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
17                                 47 U.S.C. §227 et seq.
18          39.   Plaintiff repeats and incorporates by reference into this cause of
19   action the allegations set forth above at Paragraphs 1-32.
20          40.   The foregoing acts and omissions of Defendant constitute numerous
21   and multiple knowing and/or willful violations of the TCPA, including but not
22   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et

23   seq.

24          41.   As a result of Defendant’s knowing and/or willful violations of 47

25
     U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of

26
     $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.

27
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

28
            42.   Plaintiff and the Class members are also entitled to and seek



                                  CLASS ACTION COMPLAINT
                                             -9-
           Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 10 of 11



 1   injunctive relief prohibiting such conduct in the future.
 2                                PRAYER FOR RELIEF
 3    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 4                             FIRST CAUSE OF ACTION
 5          Negligent Violations of the Telephone Consumer Protection Act
 6                                 47 U.S.C. §227 et seq.
 7               As a result of Defendant’s negligent violations of 47 U.S.C.
 8                §227(b)(1), Plaintiff and the Class members are entitled to and
 9                request $500 in statutory damages, for each and every violation,
10                pursuant to 47 U.S.C. 227(b)(3)(B);
11               An order for injunctive relief prohibiting such conduct by Defendants
12                in the future; and
13               Any and all other relief that the Court deems just and proper.
14                           SECOND CAUSE OF ACTION
15   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
16                                 47 U.S.C. §227 et seq.
17               As a result of Defendant’s willful and/or knowing violations of 47
18                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
19                and request treble damages, as provided by statute, up to $1,500, for
20                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
21                U.S.C. §227(b)(3)(C);
22               An order for injunctive relief prohibiting such conduct by Defendants

23                in the future; and

24               Any and all other relief that the Court deems just and proper.

25
     ///

26
     ///

27
     ///

28
     ///



                                  CLASS ACTION COMPLAINT
                                            -10-
           Case 2:18-cv-02838-TLN-DB Document 1 Filed 10/24/18 Page 11 of 11



 1                                    JURY DEMAND
 2         43.    Pursuant to her rights under the Seventh Amendment to the United
 3   States Constitution, Plaintiff demands a jury on all issues so triable.
 4
 5         Respectfully Submitted this 24th day of October, 2018.
 6                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
                                     By: /s Todd M. Friedman
                                         Todd M. Friedman
 8                                       Law Offices of Todd M. Friedman
 9                                       Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -11-
